Citation Nr: 0911772	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  99-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected left shoulder 
adhesive capsulitis, current evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEALI

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1964 to April 1966.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 and October 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The January 1998 rating decision continued the Veteran's 
service-connected left shoulder disability at 30 percent 
disabling.  The Veteran filed a notice of disagreement with 
the January 1998 rating decision.  A statement of the case 
(SOC) was issued in April 1999 which increased the Veteran's 
service-connected disability to 40 percent disabling.  The 
Veteran indicated his continued dissatisfaction with the 
assigned rating when he submitted his timely substantive 
appeal (VA Form 9) in June 1999.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The Veteran presented personal testimony to the undersigned 
Chief Veterans Law Judge at a personal hearing, which was 
held by means of video teleconferencing, in August 1999.  The 
transcript of the hearing is associated with the Veteran's 
claims folder.

The increased rating claim was remanded by the Board in 
December 2000 and December 2003 for further evidentiary and 
procedural development.  After this development was 
completed, the case was returned to the Board.  In the 
interim, an October 2002 rating decision denied the Veteran's 
claim for TDIU, and the Veteran indicated his disagreement 
with that decision.

In a decision dated March 9, 2006, the Board denied the 
Veteran's claim of entitlement to an increased disability 
rating for the left shoulder disability.  At that time the 
Board also remanded the issue of entitlement to TDIU so that 
a SOC could be issued.

The Veteran appealed the Board's March 2006 determination as 
to the increased rating claim to the United States Court of 
Appeals for Veterans Claims (the Court).  In March 2007, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Partial Remand.  In that Joint Motion, the parties 
noted that the Veteran did not contest the assigned schedular 
disability rating.  The parties asserted, however, that the 
Board had failed to provide adequate reasons and bases for 
its finding that an increased disability rating was not 
warranted for a left shoulder disability on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b).  See the March 2007 
Joint Motion for Partial Remand, page 4.  An Order of the 
Court dated March 13, 2007 granted the motion and remanded 
the Veteran's increased rating claim solely for consideration 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b) (2008).  

The case was subsequently remanded in October 2007 for 
compliance with the prior remand instructions that an SOC be 
issued for the TDIU claim.  Such was accomplished in March 
2008, and the Veteran perfected an appeal of that issue with 
the timely submission of his substantive appeal in April 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board regrets remanding this an additional time; however, 
such is necessary to ensure due process.

On his April 2008 substantive appeal for the TDIU claim, the 
Veteran requested a personal hearing in Washington, D.C., 
which was scheduled to be held on May 5, 2009.  Upon receipt 
of the notice of his hearing, the Veteran subsequently wrote 
to the Board and indicated that he was unable to make the 
trip to Washington, D.C. due to his poor health.  He 
alternatively requested a videoconference hearing at the RO.  
Such should be scheduled.  See 38 C.F.R. §§ 20.703, 20.1304 
(2008).

The Board notes that the issue of the Veteran's entitlement 
to an extraschedular rating for his service-connected left 
shoulder disability is intertwined with the TDIU claim, as 
they both relate to the impact of the veteran's left shoulder 
disability on his employability.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.16 (2008); see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  In other words, if 
the Veteran's claim for TDIU is granted, it will certainly 
impact the extraschedular rating determination.  Therefore, 
action on the Veteran's entitlement to an extraschedular 
rating for his service-connected left shoulder disorder is 
deferred.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the Veteran 
for a video hearing at the RO.  
The Veteran should be notified of 
the date, time and place of such a 
hearing by letter mailed to his 
current address of record, with a 
copy to his attorney. 


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




